Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 1 of 26 PageID #: 1001
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 2 of 26 PageID #: 1002
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 3 of 26 PageID #: 1003
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 4 of 26 PageID #: 1004
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 5 of 26 PageID #: 1005
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 6 of 26 PageID #: 1006
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 7 of 26 PageID #: 1007
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 8 of 26 PageID #: 1008
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 9 of 26 PageID #: 1009
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 10 of 26 PageID #:
                                    1010
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 11 of 26 PageID #:
                                    1011
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 12 of 26 PageID #:
                                    1012
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 13 of 26 PageID #:
                                    1013
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 14 of 26 PageID #:
                                    1014
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 15 of 26 PageID #:
                                    1015
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 16 of 26 PageID #:
                                    1016
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 17 of 26 PageID #:
                                    1017
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 18 of 26 PageID #:
                                    1018
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 19 of 26 PageID #:
                                    1019
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 20 of 26 PageID #:
                                    1020
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 21 of 26 PageID #:
                                    1021
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 22 of 26 PageID #:
                                    1022
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 23 of 26 PageID #:
                                    1023
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 24 of 26 PageID #:
                                    1024
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 25 of 26 PageID #:
                                    1025
Case 1:18-cv-00427-JJM-LDA Document 41-15 Filed 07/15/19 Page 26 of 26 PageID #:
                                    1026
